Per Curiam.
This case is practically on all fours with that of Cato v. Easterlin, just decided. There is no proof of the value of the property claimed by Haynesworth and Webster, nor any basis for the money decree against them, and as to them the decree must be reversed for further proceedings. We find no reversible error in the decree against the mortgagors, Williams and Johnson, and as to them the decree is affirmed.
The cost of this appeal is to be taxed against the appellee.
All concur, except Taylor, C. J., disqualified, and Carter, J., absent.